Sea eBay BE

 

hia
Case 1:21-cr-00367-RDM Document9 Filed 05/19/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.

v. : MAGISTRATE NO. 21-MJ-381
: MAGISTRATE NO. 21-MJ-380
JALISE MIDDLETON, and

MARK MIDDLETON, : VIOLATIONS:
> 18 U.S.C. § 111(a)(1)
Defendants. :  (Assaulting, Resisting, or Impeding

Certain Officers)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence Within the
Capitol Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, JALISE MIDDLETON

and MARK MIDDLETON did forcibly assault, resist, oppose, impede, intimidate, and interfere
Co ee ee ee

 

Case 1:21-cr-00367-RDM Document9 Filed 05/19/21 Page 2 of 5

with, an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), and any person assisting such an
officer and employee, that is, Officer T.T., an officer from the Metropolitan Police Department,
while such person was engaged in and on account of the performance of official duties, and where
the acts in violation of this section involve physical contact with the victim and the intent to commit
another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, JALISE MIDDLETON
and MARK MIDDLETON did forcibly assault, resist, oppose, impede, intimidate, and interfere
with, an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), and any person assisting such an
officer and employee, that is, Officer R.C., an officer from the Metropolitan Police Department,
while such person was engaged in and on account of the performance of official duties, and where
the acts in violation of this section involve physical contact with the victim and the intent to commit
another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, JALISE MIDDLETON
and MARK MIDDLETON committed and attempted to commit an act to obstruct, impede, and
interfere with a law enforcement officer, that is, Officers T.T. and R.C., officers from the

Metropolitan Police Department, lawfully engaged in the lawful performance of his/her official

= ea eine ae gem gyn mo em me nek eae ttt an gg Yoon

em emg ay
eS ee

SSNS NM HE

 

Case 1:21-cr-00367-RDM Document9 Filed 05/19/21 Page 3 of5

duties incident to and during the commission of a civil disorder, and the civil disorder obstructed,
delayed, and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT FOUR

On or about January 6, 2021, within the District of Columbia and elsewhere, JALISE
MIDDLETON and MARK MIDDLETON attempted to, and did, corruptly obstruct, influence,
and impede an official proceeding, that is, a proceeding before Congress, specifically, Congress’s
certification of the Electoral College vote as set out in the Twelfth Amendment of the Constitution
of the United States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, JALISE MIDDLETON
and MARK MIDDLETON did unlawfully and knowingly enter and remain in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, JALISE MIDDLETON
and MARK MIDDLETON did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive

conduct in and within such proximity to, a restricted building and grounds, that is, any posted,

i ee

oe memes is AAR eg BO

1 i amnteo memes

Loo
ete ti SEE ae Ue Ee lt Se

~ rot NY TR SSSR HEREIN,

 

Case 1:21-cr-00367-RDM Document9 Filed 05/19/21 Page 4of5

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, JALISE MIDDLETON
and MARK MIDDLETON did knowingly engage in any act of physical violence against any
person and property in a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT EIGHT
On or about January 6, 2021, in the District of Columbia, JALISE MIDDLETON and
MARK MIDDLETON willfully and knowingly engaged in disorderly and disruptive conduct
within the United States Capitol Grounds and in any of the Capitol Buildings with the intent to
impede, disrupt, and disturb the orderly conduct of a session of Congress and either House of
Congress, and the orderly conduct in that building of a hearing before or any deliberation of, a
committee of Congress or either House of Congress.

(Disorderly Conduct in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(D)) .

‘ste smn RRS tgs enn sea nom ee

Sg RAE
ee

wwe Silent ne RE Baaowent

ee

 

Case 1:21-cr-00367-RDM Document9 Filed 05/19/21 Page5of5

COUNT NINE
On or about January 6, 2021, within the District of Columbia, JALISE MIDDLETON
and MARK MIDDLETON willfully and knowingly engaged in an act of physical violence within
the United States Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

a Dep fo L FOREPERSON.

Attorney of the United States in
and for the District of Columbia.

 

SS RR 91, tn ty,
